Section 1 of chapter 238 of the Public Acts of 1907, p. 838, forbids any person, or the agent of any person, with certain named exceptions, from directly or indirectly loaning money at a greater rate of interest than fifteen per cent per annum. Section 2 forbids any person, with intent to evade the provisions of § 1, from accepting a note for a greater amount than that actually loaned. *Page 3 
Section 4 prescribes that any person violating any of the provisions of §§ 1 or 2 shall be punished by imprisonment for not more than six months, or fined not more than $1,000, or both. Section 5 provides that no action shall be brought on any loan prohibited by the Act.
There were two informations against the accused Doris Griffith, one containing six counts, charging three violations of said § 1 and three violations of § 2, and the other, containing two counts, charging a violation of § 1 and a violation of § 2. The jury found the accused guilty on all the counts of each information, and the court sentenced her to pay a fine of $1,000 on each count of the first-named information, and to imprisonment in jail for thirty days on each of the two counts of the second information.
In the reasons of appeal it is alleged that the Act upon which the information is based is rendered void by the provisions of § 1 of the Fourteenth Amendment, and of § 10, Article First, of the Constitution of the United States, and of § 13, Article First, of the Constitution of Connecticut.
We held in State v. Hurlburt, 82 Conn. 232, 72 A. 1079, that the provisions of the Fourteenth Amendment of the Federal Constitution did not affect the validity of this Act.
The provision of § 10 of Article First of the Federal Constitution, that no State shall pass any law impairing the obligation of contracts, applies only to legal obligations; to contracts imposing obligations which are capable, in legal contemplation, of being impaired; to contracts conferring rights which are recognized in courts of justice. It does not give validity to contracts which are properly prohibited by statute. Trustees of the Bishop's Fund v.Rider, 13 Conn. 87, 93, 94.
The contract, the enforcement of which is forbidden by § 5 of the Act in question, is one which might be properly prohibited by the legislature. Statutes prohibiting usurious contracts are for the prevention of extortion and unjust oppression by unscrupulous persons who are ready to take *Page 4 
undue advantage of the necessities of others. From an early date such statutes have existed in nearly every State in the Union. 29 Amer.  Eng. Ency. of Law (2d Ed.) 454. Legislatures exercise a legitimate power in enacting laws regulating the rate of interest to be taken on loans.Chapman v. State, 5 Or. 432.
Section 13 of Article First of the Constitution of Connecticut provides that excessive bail shall not be required nor excessive fines imposed. The fines imposed in the present cases did not exceed those prescribed by statute. The accused was the agent of one Tolman, who was engaged in the business of money-lending in more than sixty places in the United States and Canada, and two of whose agents, as the accused knew, had been convicted of conducting business in this same office in Hartford in violation of the Act in question. Although the fine imposed seems very large, yet the circumstances of the commission of the offenses, perhaps not fully set forth in the finding, may have been such as to justify it. Assuming that the legislature had the power to prescribe such fine, every presumption is in favor of the proper exercise by the court of the power to impose it. The amount of the fine which the legislature may properly impose depends largely upon the object designed to be accomplished by the imposition of the fine, and the widest latitude is to be given to the discretion and judgment of the legislature in determining the amount of the fine necessary to accomplish that object. SouthernExpress Co. v. Commonwealth, 92 Va. 59, 22 S.E. 809;Blydenburgh v. Miles, 39 Conn. 484, 497. It is only in case of a plain conflict between a provision of the constitution and an enactment of the legislature, that the courts will interfere. State v. Main, 69 Conn. 123, 37 A. 80. We say in this case, as we said in Blydenburgh v. Miles, supra:
"In looking at this record we are unable to say that the penalty is so disproportioned to the offense as to justify us in holding the law to be void." *Page 5 
The question of fact, which was clearly decisive of these cases, namely, whether the accused in good faith purchased the notes described in the informations, or whether the so-called purchase was a mere expedient to cover an actual loan, and to evade the provisions of the statute (Belden v.Lamb, 17 Conn. 441, 453), was fairly submitted to the jury.
The printed appeal record in these cases should have contained copies of the information and record of judgment in both cases.
   There is no error.
In this opinion the other judges concurred.